                                                                         FILED
 1
                                                                          APR O 6 2020
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                      Case No.: 19CR04418-AHG
11
12                               Plaintiff,
            V.                                      FINDINGS OF FACT AND ORDER
13                                                  OF DETENTION
14   JOSE ALBERTO LEYVA ALVARADO,
15                              Defendant.
16
17
18         In accordance with§ 3142(f) of the Bail Reform Act of 1984 (18 U.S.C. §§ 3141 et
19 seq.), a detention hearing was held on March 27, 2020, to determine wh�ther JOSE
20 ALBERTO LEYVA ALVARADO should be held in custody pending trial on the ground
21 that he is a risk of flight and that he violated his pretrial release. Assistant U.S. Attorney
22 Jessica G. Moreno appeared on behalf of the United States. Federal Defenders appeared on
23 behalf of Defendant.
24         Based on the evidence proffered by the United States and Defendant, and
25 Probation's Department Petition for Warrant or Summons for Offender Under Supervision
26 issued against Defendant on March 26, 2020, the Court concludes that the following facts
27 ·establish by a preponderance of the evidence that no condition or combination of conditions
28 will reasonably assure the appearance of Defendant as required.
  1                                                 I
  2                                      FINDINGS OF FACT
  3      A. Nature and Circumstances of the Offense Charged (18 U.S.C. §3142(g)(l))
  4           1.   On March 26, 2020, the Probation Department filed a Petition for Warrant or
  5 Summons for Offender Under Supervision for Defendant and a warrant for his arrest was
  6 issued.
  7           2.   Based on the Probation Department's Petition for Warrant or Summons for
  8 Offender Under Supervision probable cause exists to believe that on February 4, 2020;
  9 February 28, 2020; March 05, 202; and March 08, 2020, Defendant violated the conditions
10 of his pretrial release.
11    B. Weight of the Evidence Against the Defendant (18 U.S.C. § 3142(g)(2):
12         1.    On February 4, 2020, Defendant used controlled substances, as evidenced by
 l3 the urine sample he submitted at the U.S. Probation Office, which confirmed positive for
 14 amphetamine, methamphetamine and marijuana metabolite, in violation of the conditions
 15 of his supervised release.
 16         2.   On February 28, 2020, Defendant violated his home confinement program
 17 rules by not being at his approved residence without prior approval from the probation
  18 officer, in violation of the conditions of his supervised release.
  19
             3.    On March 5, 2020, Defendant failed to report to the probation office as
. lO directed by the probation officer, in violation of the conditions of his supervised release.
  21
             4.    On March 8, 2020, Defendant violated his home confinement program rules
  22
     by not being at his approved residence without prior approval from the probation officer,
23
      in violation of the conditions of his supervised release.
24
              5.   On March 8, 2020, Defendant, a convicted felon, was in possession of a
25
      firearm, in violation of Title 18 USC Section 922 (g)(1 ), as evidenced by the complaint
26
      filed in U.S. District Court, Southern District of California, Docket No. 20MJ08938-001-
27
      RBM.
28
              6.   Defendant has a history of use of controlled substances.
                                                    2
 1         7.     Defendant has a history of violating the terms of his supervised release and
 2 home confinement program. Further, Defendant fails to report to his probation officer as
 3 directed.
 4      D. Nature and Seriousness of Danger Posed by Release (18 U.S.C. § 3142(g)(4)
 5            1. The government proffered Defendant is a danger to the community as evidenced
 6 by Defendant's arrest on March 8, 2020, for being a felon in possession of a firearm, as
 7 supported by the complaint filed in U.S. District Court, Southern District of California,
 8 Docket No. 20MJ08938-001-RBM.
 9                                               II
10                                REASONS FOR DETENTION
11      A. There is probable cause to believe that the Defendant committed the offense charged
12 in Based Probation Department's Petition for Warrant or Summons for Offender Under
13 Supervision probable cause exists to believe that on February 4, 2020; February 28, 2020;
14 March 05, 202; and March 08, 2020, Defendant violated the conditions of his pretrial
15 release.
16     B. The Defendant faces a substantial period of time in custody if convicted of the
17 offense charged in the Complaint. He therefore has a strong motive to flee.
18      C. Based upon the Court's findings there is no condition or combination or conditions
19 that will reasonably assure the appearance of the Defendant as required.
20
21
22
23
24
25
26
27
28

                                                 3
 1                                                III
 2                                            ORDER
 3       IT IS HEREBY ORDERED that Defendant be detained pending trial in this matter.
 4       IT IS FURTHER ORDERED that Defendant be committed to the custody of the
 5 Attorney General or his designated representative for confinement in a corrections facility
 6 separate, to the extent practicable, from persons awaiting or serving sentences or being held
 7 in custody pending appeal. Defendant shall be afforded reasonable opportunity for private
 8 consultation with counsel.
 9       While in custody, upon order of a court of the United States or upon the request of an
10 attorney for the United States, the person in charge of the correctional.facility shall deliver
11 Defendant to the United States Marshal for the purpose of an appearance in connection
12 with a court proceeding or any other appearance stipulated to by defense and government
13 counsel.
14       THIS ORDER IS ENTERED WITHOUT PREJUDICE.
15       ITIS SO ORDERED.
16       DATED:        +)�/2-t>U)
                         I
17
18
19                                                . RUTHBERMUDEz MONTENEGRO
                                                  �
                                                  U.S. MAGISTRATE JUDGE
20
     Prepared by:
21
   ROBERTS. BREWER, JR
22 United States Attorney
23
24
25
26
27 cc:      Federal Defenders
            Counsel for Defendant
28

                                                  4
